876 So.2d 42 (2004)
STATE of Louisiana
v.
Edith SANDERS.
No. 2004-KO-0017.
Supreme Court of Louisiana.
May 14, 2004.
Rehearing Denied September 3, 2004.
PER CURIAM.
Granted. The defendant's sentence of 15 years imprisonment at hard labor without benefit of parole, probation, or suspension of sentence is amended to provide that the defendant shall serve a term of 15 years imprisonment at hard labor without benefit of probation or suspension of sentence, and without benefit of parole for a period of five years. See La.R.S. 40:967(B)(4)(b) (1997 La. Acts 1284); La.R.S. 15:529.1(G). In cases in which the sentencing error made by the trial court does not involve the omission of a restrictive term specified by the legislature as part of the sentence but the imposition of limits beyond what the legislature has authorized in the sentencing statute(s), an appellate court should not rely on La.R.S. 15:301.1(A) to correct the error as a matter of law but should correct the sentence on its own authority under La.C.Cr.P. art. 882 to correct an illegal sentence "at any time".